       Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 1 of 12



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorneys General
     GABRIELLE D. BOUTIN, SBN 267308
 4   R. MATTHEW WISE, SBN 238485
     ANNA T. FERRARI, SBN 261579
 5   TODD GRABARSKY, SBN 286999
     NOREEN P. SKELLY, SBN 186135
 6   Deputy Attorneys General
       1300 I Street, Suite 125
 7     P.O. Box 944255
       Sacramento, CA 94244-2550
 8     Telephone: (916) 210-6053
       Fax: (916) 324-8835
 9     E-mail: Gabrielle.Boutin@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
10   through Attorney General Xavier Becerra

11
                               IN THE UNITED STATES DISTRICT COURT
12
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN FRANCISCO DIVISION
14

15

16   STATE OF CALIFORNIA by and through                       3:18-cv-01865
     Attorney General Xavier Becerra;
17   COUNTY OF LOS ANGELES; CITY OF                           PLAINTIFFS’ UNOPPOSED MOTION
     LOS ANGELES; CITY OF FREMONT;                            TO ENTER FINAL JUDGMENT AFTER
18   CITY OF LONG BEACH; CITY OF                              REMAND; [PROPOSED] ORDER
     OAKLAND; CITY OF STOCKTON,
19                                                        Hearing Date:     September 12, 2019
                                              Plaintiffs, Time:             1:30 p.m.
20                                                        Dept:             3
                    v.                                    Trial Date:       January 7, 2019
21                                                        Judge:            The Honorable Richard G.
                                                                            Seeborg
22   WILBUR L. ROSS, JR., in his official                     Action Filed: March 26, 2018
     capacity as Secretary of the U.S.
23   Department of Commerce; U.S.
     DEPARTMENT OF COMMERCE; RON
24   JARMIN, in his official capacity as Acting
     Director of the U.S. Census Bureau; U.S.
25   CENSUS BUREAU; DOES 1-100,

26                                         Defendants.

27

28
                                                          1
               Plaintiffs’ Unopposed Motion to Enter Final Judgment After Remand; [Proposed] Order (3:18-cv-01865)
          Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 2 of 12



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE THAT on September 12, 2019, at 1:30 p.m., or as soon thereafter

 3   as the matter may be heard, before the Honorable Richard Seeborg in Department 3 of the United

 4   States District Court for the Northern District of California, located at 450 Golden Gate

 5   Avenue, San Francisco, California 94102, Plaintiffs State of California, County of Los Angeles,

 6   and Cities of Los Angeles, Fremont, Long Beach, Oakland, and Stockton, and Plaintiff-in-

 7   Intervention Los Angeles Unified School District will and hereby do move this Court to enter

 8   Plaintiffs’ [Proposed] Final Judgment After Remand, Order of Vacatur, and Permanent Injunction

 9   attached as “Exhibit A” to this motion.

10          This motion is based on this Notice of Motion, the accompanying Memorandum of Points

11   and Authorities, the accompanying [Proposed] Final Judgment After Remand, Order of Vacatur,

12   and Permanent Injunction, the papers and pleadings on file in this action, and such matters as may

13   be presented to the Court at or before the time of the hearing.

14          Although Plaintiffs have filed this request as a noticed motion in accordance with Local

15   Rule 7-1, Defendants do not oppose this motion and the parties do not require a hearing.

16                         MEMORANDUM OF POINTS AND AUTHORITIES

17   I.     INTRODUCTION
18          Following the Supreme Court’s decision in Dep’t of Commerce v. New York, 139 S. Ct.

19   2551, 2019 WL 2619473 (2019), Plaintiffs and Defendants conferred about the terms of a

20   proposed final judgment in this action. Plaintiffs now request that the Court enter the [Proposed]

21   Final Judgment After Remand, Order of Vacatur, and Permanent Injunction attached hereto as

22   “Exhibit A.” Defendants do not oppose this motion.

23   II.    PROCEDURAL BACKGROUND
24          This Court entered final judgment in this action on March 13, 2019. ECF No. 207. The

25   same day, Defendants filed a notice of appeal of the final judgment. ECF No. 208. On March 18,

26   2019, Defendants filed a petition for writ of certiorari before judgment in the United States

27   Supreme Court. Petition for a Writ of Certiorari Before Judgment, Ross v. California, --- S. Ct.--

28   -, 2019 WL 1258816 (2019).
                                                           2
                Plaintiffs’ Unopposed Motion to Enter Final Judgment After Remand; [Proposed] Order (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 3 of 12



 1         On June 27, 2019, the United States Supreme Court issued its opinion in the case of

 2   Department of Commerce v. New York, affirming the portion of the district court’s judgment

 3   holding that Secretary Ross’s decision to add a citizenship question to the 2020 Census violates

 4   the Administrative Procedure Act. Dep’t of Commerce v. New York, 139 S. Ct. at 2573-2576.

 5         On June 28, 2019, the Supreme Court granted Defendants’ petition for writ of certiorari

 6   before judgment in this action. Its order directed as follows: “The judgment is vacated, and the

 7   case is remanded to the United States Court of Appeals for the Ninth Circuit for further

 8   consideration in light of Department of Commerce v. New York, 588 U.S. ____ (2019).” Ross v.

 9   California, --- S. Ct.---, 2019 WL 1243674 (2019).

10         A writ of mandate subsequently issued from the Supreme Court to the Ninth Circuit Court

11   of Appeals, and on July 26, 2019, the Ninth Circuit Court of Appeals remanded the action to this

12   Court. ECF No. 235.

13   III. PLAINTIFFS’ REQUEST TO ENTER FINAL JUDGMENT AFTER REMAND
14         Following the Supreme Court’s decision in Department of Commerce v. New York, on July

15   11, 2019, the President issued an Executive Order stating that “[a]fter examining every possible

16   alternative, the Attorney General and the Secretary of Commerce have informed me that the

17   logistics and timing for carrying out the census, combined with delays from continuing litigation,

18   leave no practical mechanism for including the [citizenship] question on the 2020 decennial

19   census.” Exec. Order 13,880, § 1, 84 Fed. Reg. 33,821, 33,821 (July 16, 2019) (“The [Supreme]

20   Court’s ruling . . . has now made it impossible, as a practical matter, to include a citizenship

21   question on the 2020 decennial census questionnaire.”).

22         Accordingly, the parties agree that entry of a final judgment is appropriate and have

23   conferred about the language of the [Proposed] Final Judgment After Remand, Order of Vacatur,

24   and Permanent Injunction. The proposed judgment permanently enjoins Defendants from

25   including a citizenship question on the 2020 decennial census questionnaire; from delaying the

26   process of printing the 2020 decennial census questionnaire after June 30, 2019, for the purpose

27   of including a citizenship question; and from asking persons about their citizenship status on the

28
                                                          3
               Plaintiffs’ Unopposed Motion to Enter Final Judgment After Remand; [Proposed] Order (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 4 of 12



 1   2020 census questionnaire or otherwise asking a citizenship question as part of the 2020

 2   decennial census.

 3         Defendants have informed Plaintiffs that they do not oppose this motion and that they

 4   intend to file a notice of non-opposition shortly after it is filed.

 5         Plaintiffs therefore ask this Court to enter the attached [Proposed] Final Judgment After

 6   Remand, Order of Vacatur, and Permanent Injunction.

 7

 8    Dated: July 30, 2019                             Respectfully Submitted,
 9                                                     XAVIER BECERRA
                                                       Attorney General of California
10                                                     MARK R. BECKINGTON
                                                       ANTHONY R. HAKL
11                                                     Supervising Deputy Attorneys General
                                                       ANNA T. FERRARI
12                                                     TODD GRABARSKY
                                                       NOREEN P. SKELLY
13                                                     R. MATTHEW WISE
                                                       Deputy Attorneys General
14

15                                                     /s/ Gabrielle D. Boutin
                                                       GABRIELLE D. BOUTIN
16                                                     Deputy Attorney General
                                                       Attorneys for Plaintiff State of California, by and
17                                                     through Attorney General Xavier Becerra
18
     Dated: July 30, 2019                              /s/ Charles L. Coleman _______
19                                                     CHARLES L. COLEMAN III, SBN 65496
                                                       DAVID I. HOLTZMAN
20
                                                       HOLLAND & KNIGHT LLP
21                                                     50 California Street, 28th Floor
                                                       San Francisco, CA 94111
22                                                     Telephone: (415) 743-6970
                                                       Fax: (415) 743-6910
23                                                     Email: charles.coleman@hklaw.com
                                                       Attorneys for Plaintiff County of Los Angeles
24

25

26

27

28
                                                           4
                Plaintiffs’ Unopposed Motion to Enter Final Judgment After Remand; [Proposed] Order (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 5 of 12



 1
     Dated: July 30, 2019                            MIKE FEUER
 2                                                   City Attorney for the City of Los Angeles
 3                                                   /s/ Valerie Flores _______
                                                     VALERIE FLORES, SBN 138572
 4                                                   Managing Senior Assistant City Attorney
                                                     200 North Main Street, 7th Floor, MS 140
 5                                                   Los Angeles, CA 90012
                                                     Telephone: (213) 978-8130
 6                                                   Fax: (213) 978-8222
                                                     Email: Valerie.Flores@lacity.org
 7

 8   Dated: July 30, 2019                            HARVEY LEVINE
                                                     City Attorney for the City of Fremont
 9
                                                     /s/ Harvey Levine _______
10                                                   SBN 61880
                                                     3300 Capitol Ave.
11                                                   Fremont, CA 94538
                                                     Telephone: (510) 284-4030
12                                                   Fax: (510) 284-4031
                                                     Email: hlevine@fremont.gov
13

14   Dated: July 30, 2019                            CHARLES PARKIN
                                                     City Attorney for the City of Long Beach
15
                                                     /s/ Charles Parkin _______
16                                                   SBN 159162
                                                     333 W. Ocean Blvd., 11th Floor
17                                                   Long Beach CA, 90802
                                                     Telephone: (562) 570-2200
18                                                   Fax: (562) 436-1579
                                                     Email: Charles.Parkin@longbeach.gov
19

20   Dated: July 30, 2019                            BARBARA J. PARKER
                                                     City Attorney for the City of Oakland
21
                                                     /s/ Erin Bernstein _______
22                                                   MARIA BEE
                                                     Chief Assistant City Attorney
23                                                   ERIN BERNSTEIN, SBN 231539
                                                     Supervising Deputy City Attorney
24                                                   MALIA MCPHERSON
                                                     Deputy City Attorney
25                                                   City Hall, 6th Floor
                                                     1 Frank Ogawa Plaza
26                                                   Oakland, California 94612
                                                     Telephone: (510) 238-3601
27                                                   Fax: (510) 238-6500
                                                     Email: ebernstein@oaklandcityattorney.org
28
                                                         5
              Plaintiffs’ Unopposed Motion to Enter Final Judgment After Remand; [Proposed] Order (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 6 of 12



 1
     Dated: July 30, 2019                             JOHN LUEBBERKE
 2                                                    City Attorney for the City of Stockton

 3                                                    /s/ John Luebberke _______
                                                      SBN 164893
 4                                                    425 N. El Dorado Street, 2nd Floor
                                                      Stockton, CA 95202
 5                                                    Telephone: (209) 937-8333
                                                      Fax: (209) 937-8898
 6                                                    Email: John.Luebberke@stocktonca.gov

 7

 8   Dated: July 30, 2019                             DANNIS WOLIVER KELLEY
                                                      SUE ANN SALMON EVANS
 9                                                    KEITH A. YEOMANS
10                                                    /s/ Keith A. Yeomans
                                                      Keith A. Yeomans, SBN 245600
11
                                                      115 Pine Avenue, Suite 500
12                                                    Long Beach, CA 90802
                                                      Telephone: (562) 366-8500
13                                                    Fax: (562) 366-8505
                                                      Email: kyeomans@dwkesq.com
14                                                    Attorneys for Plaintiff-Intervenor
                                                      Los Angeles Unified School District
15

16

17

18

19
                                          FILER’S ATTESTATION
20
            Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that
21
      concurrence in the filing of this document has been obtained from all signatories above.
22
      Dated: July 30, 2019                                    /s/ Gabrielle D. Boutin
23                                                            GABRIELLE D. BOUTIN

24

25

26

27

28
                                                          6
               Plaintiffs’ Unopposed Motion to Enter Final Judgment After Remand; [Proposed] Order (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 7 of 12



 1                                         [PROPOSED] ORDER

 2          Having considered Plaintiffs’ Unopposed Motion to Enter Judgment After Remand

 3   (Motion), and good cause appearing, the Court orders as follows:

 4          1. Plaintiffs’ Motion is GRANTED.

 5          2. To the extent that the March 13, 2019 judgment in this action, ECF No. 207, is still in

 6   place, that judgment is hereby VACATED.

 7          3. The Court shall adopt and enter the [Proposed] Final Judgment After Remand, Order of

 8   Vacatur, and Permanent Injunction attached as “Exhibit A” to the Motion.

 9          IT IS SO ORDERED.

10
              8/1/2019
     Dated: _________________
11                                                   HON. RICHARD SEEBORG
                                                     United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         7
              Plaintiffs’ Unopposed Motion to Enter Final Judgment After Remand; [Proposed] Order (3:18-cv-01865)
Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 8 of 12




               EXHIBIT A
       Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 9 of 12



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11
     STATE OF CALIFORNIA, et al.,                    Case No.      18-cv-01865-RS
12
                       Plaintiffs,                                 18-cv-02279-RS
13
           v.                                        [PROPOSED] FINAL JUDGMENT
14                                                   AFTER REMAND, ORDER OF
     WILBUR L. ROSS, et al.,                         VACATUR, AND PERMANENT
15                                                   INJUNCTION
                       Defendants.
16

17   CITY OF SAN JOSE, et al.,

18                     Plaintiffs,

19         v.

20   WILBUR L. ROSS, et al.,

21                     Defendants.

22

23

24          In accordance with the Court’s March 6, 2019 Findings of Fact and Conclusions of Law,

25   the June 28, 2019 order of the United States Supreme Court in Wilbur L. Ross, Secretary of

26   Commerce, et al. v. California, et al., No. 18-1214, the Unopposed Motions to Enter Final

27   Judgment After Remand filed by the Plaintiffs on July 30, 2019, and Rule 58(b)(2)(B) of the

28   Federal Rules of Civil Procedure, it is ORDERED, ADJUDGED, and DECREED as follows:
      Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 10 of 12



 1                                 FINAL JUDGMENT AFTER REMAND

 2          In Case No. 18-cv-1865-RS:

 3      •   Final judgment is entered for Plaintiffs and against Defendants on Plaintiffs’ Second

 4          Cause of Action (Violation of APA; 5 U.S.C. § 706).

 5      •   Final judgment is entered for Defendants and against Plaintiffs on Plaintiffs’ First Cause

 6          of Action (Violation of Constitution’s “Actual Enumeration” Mandate; U.S. Const.

 7          art. I, § 2, cl. 3).

 8          In Case No. 18-cv-2279-RS:

 9      •   Final judgment is entered for Plaintiffs and against Defendants on Plaintiffs’ Fourth Cause

10          of Action (Violation of APA’s Arbitrary and Capricious Standard; 5 U.S.C.

11          § 706(2)(A)).

12      •   Final judgment is entered for Defendants and against Plaintiffs on Plaintiffs’ First Cause

13          of Action (Violation of Constitution’s “Actual Enumeration” Mandate; U.S. Const.

14          art. I, § 2, cl. 3); Plaintiffs’ Second Cause of Action (Violation of the Constitution’s

15          Apportionment Clause; U.S. Const. amend. XIV, § 2); and Plaintiffs’ Third Cause of

16          Action (Violation of APA’s Requirement that Administrative Action Be in Accordance

17          with Law, Not Contrary to Constitutional Right, and Not Beyond Statutory Authority;

18          5 U.S.C. § 706(2)).

19                                     VACATUR AND REMAND

20          Secretary Ross’s March 26, 2018 decision to include a citizenship question on the 2020

21   Census is hereby VACATED. In light of the permanent injunction below, the decision is not

22   remanded to the Department of Commerce.

23                                    PERMANENT INJUNCTION

24          Defendants, including the Secretary of Commerce in his official capacity, the Director of

25   the Census Bureau in his official capacity, and any successors to those offices, together with their

26   agents, servants, employees, attorneys, and other persons who are in active concert or

27   participation with the foregoing, see Fed. R. Civ. P. 65(d)(2), are hereby PERMANENTLY

28   ENJOINED from including a citizenship question on the 2020 decennial census questionnaire;

                                                      2
      Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 11 of 12



 1   from delaying the process of printing the 2020 decennial census questionnaire after June 30, 2019

 2   for the purpose of including a citizenship question; and from asking persons about citizenship

 3   status on the 2020 census questionnaire or otherwise asking a citizenship question as part of the

 4   2020 decennial census.

 5          The Court will retain jurisdiction in these cases to enforce the terms of this Order until the

 6   2020 Census results are processed and sent to the President by December 31, 2020.

 7

 8          IT IS SO ORDERED.

 9

10          Dated: ______________, 2019

11
                                                   RICHARD SEEBORG
12                                                 United States District Judge
13
                                                   CASE NOS. 18-cv-01865-RS, 18-cv-02279-RS
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
          Case 3:18-cv-01865-RS Document 239 Filed 08/01/19 Page 12 of 12




                                  CERTIFICATE OF SERVICE
Case Name:        State of California, et al. v.          No.    3:18-cv-01865
                  Wilbur L. Ross, et al.

I hereby certify that on July 30, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
PLAINTIFFS’ UNOPPOSED MOTION TO ENTER FINAL JUDGMENT AFTER
REMAND; [PROPOSED] ORDER
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on July 30, 2019, at Sacramento, California.


                                                             /s/ Eileen A. Ennis
                Eileen A. Ennis
                   Declarant                                         Signature

SA2018100904
13962370.docx
